The Court :
The appeal in this case is “from the order of said Court [the Superior Court of San Bernardino County] denying defendant’s motion for judgment by default against H. Goodcell, Jr., guardian of William Broadribb, insane, for the sum of one hundred and thirty-seven dollars and forty-four cents, *616and that Goodcell be removed from the position of guardian, as prayed in defendants’ cross complaint.” .
Section 963, C. C. P., enumerates the cases in which an appeal may he taken from a Superior Court to the Supreme Court, and the order above specified is not embraced in said enumeration.
Appeal dismissed.